290 So.2d 658 (1974)
In re Veronica CHEEK
v.
VULCAN LIFE AND ACCIDENT INSURANCE COMPANY.
Ex parte Veronica Cheek.
SC 694.
Supreme Court of Alabama.
February 21, 1974.
Hugh A. Locke, Jr., Birmingham, for petitioner.
No brief for respondent.
MERRILL, Justice.
Petition of Veronica Cheek for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Cheek v. Vulcan Life and Accident Insurance Company, 52 Ala.App. 192, 290 So.2d 654.
Writ denied.
HARWOOD, MADDOX, McCALL and FAULKNER, JJ., concur.